Citation Nr: 0730290	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
claimed as secondary to PTSD.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for PTSD; hypertension, claimed as 
secondary to PTSD; and nonservice-connected pension.  


FINDINGS OF FACT

1.  The record does not reflect a diagnosis of PTSD based 
upon verified in-service stressors. 

2.  A disability of hypertension did not manifest in service; 
or within one year thereafter; and is not the result of a 
service-connected disability.

3.  The veteran's disability picture does not permanently 
preclude him from engaging in substantially gainful 
employment consistent with his age, education, and work 
experience. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2007).

2.  The criteria necessary to establish service connection 
for hypertension claimed as secondary to PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2007).

3.  The requirements for a permanent and total disability 
rating for pension purposes are not met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2004.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Although the March 2004 letter did not inform the veteran of 
the requirements necessary to substantiate a claim for 
service connection for hypertension, claimed as secondary to 
a service-connected disability, for reasons explained below, 
his claim for secondary service connection for hypertension 
will not be granted as a matter of law.  There is therefore 
no need to inform the veteran of the requirements of VCAA vis 
a vis this issue.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Although the veteran did not 
receive this notice, the Board finds that there is no 
prejudicial error to the veteran as the denial of this claim 
renders any disability rating or effective date issue moot.

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2006); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

Service personnel records show the veteran served in Vietnam 
from November 1966 to October 1967.  His service personnel 
records (DA Form 20) reflects that his military occupational 
specialty was gunner/machine gunner/ squad leader.  His 
records are negative for any awards or decorations indicative 
of combat.  

Service medical records are negative for any signs, symptoms 
or diagnosis of a psychiatric disorder.  They do show that 
upon entrance into service in November 1965, the veteran had 
a mild stutter and minimal insomnia.  The report from the 
separation examination in October 1967 shows that the stutter 
and insomnia were not medically significant disorders.

The RO sent a PTSD questionnaire to the veteran in March 
2004, requesting information about the combat-related 
incidents.  In a written statement dated in April 2004, the 
veteran stated that based upon all the occurrences and 
situations that had occurred in his life; he had done 
everything in his power to repress the memories of the 
horrible atrocities that he experienced.  He stated further 
that he simply could not recall them; and therefore the merit 
of his claim would have to be based upon his dates of service 
and duty stations.  The veteran did not complete the PTSD 
questionnaire.

The veteran's VA medical records were obtained and associated 
with his claims file.  They date from April 1999 to May 2004; 
and reflect ongoing treatment for hypertension, alcohol 
abuse, and tobacco use disorder.  

The treatment records also include the report of an Agent 
Orange examination in March 2004, wherein the veteran 
reported that he smoked marijuana while serving in Vietnam.  
He also related a history of drinking a fifth of liquor 
daily, and smoking since 1965.  He reported having 
hypertension since 2002.  The veteran also noted that he had 
nightmares 2 to 3 times per month, which occasionally 
interfered with his activities of daily living.  He admitted 
to depression and auditory hallucinations described as a 
voice calling him. 

In May 2004, the veteran was seen by the PTSD clinical team 
for a brief evaluation.  The veteran reported that he re-
experienced his military service in dreams and nightmares and 
unwanted intrusive memories.  He also reported that he was 
distressed, both emotionally and physically, when reminded 
about combat events.  The veteran indicated that he avoided 
many activities and most people because of irritability and 
inability to tolerate them" acting as if they were right all 
the time."  He reportedly avoided former haunts to resist 
the temptation to drink.  He denied the use of alcohol for 
the past month and reportedly had abstained from marijuana 
use for the past 3 to 4 months.  He denied any seizures or 
other withdrawal symptoms other than cravings.  The veteran 
also requested relief for his sleep problems because he was 
afraid to dream.  Based on this history provided by the 
veteran, a social worker diagnosed him with post-traumatic 
stress disorder (moderate and chronic) and alcohol abuse.  

Notes from a mental health evaluation in May 2004 reveal that 
the veteran had symptoms of intrusive thought and triggers, 
avoidance, concentration, hypervigilance insomnia, and easy 
startle - that were consistent with PTSD and questionable 
depression.  The veteran denied suicidal and homicidal 
ideations.  He reported a 30-year history of hearing someone 
call his name.  He also stated that he had been a heavy 
drinker, drinking 1. /5 of liquor a day, up to one month ago.  
He was also using marijuana until two months ago.  There was 
no history of obsessive compulsive disorder or mania.  There 
was some complaint of memory problems.  Upon examination, the 
physician noted that the veteran appeared as a disheveled, 
anxious male. It was unclear to the physician whether the 
veteran's statement of having stopped drinking one month ago 
was true.  The veteran was fidgety and had slightly slurred 
speech (dentition).  His mood was anxious and congruent.  
Thought process was vague and general on some questions.  
Thought content involved an intermittent voice calling his 
name, with no suicidal or homicidal ideation.  The diagnosis 
included likely PTSD, status post combat exposure; rule out 
depression.  

After a review of the cumulative evidence, the Board finds 
that service connection for PTSD is not warranted.  As an 
initial matter, the Board notes that there is no confirmed 
PTSD diagnosis on the basis of any verified (or unverified 
for that matter) in- service stressors.  The veteran has not 
identified any specific traumatic events in military service 
in support of his claim, other than generally stating that 
"horrible atrocities" occurred; nor did he complete the 
PTSD questionnaire provided by the RO.  In fact, the veteran 
specifically stated that he was unable to recall the 
atrocities to which he alluded.  The record also shows the 
veteran has been vague in reporting his military stressors to 
VA medical personnel, noting only that he is distressed from 
"combat events."  

The Board notes further that neither the social worker nor 
the physician who evaluated the veteran and diagnosed PTSD; 
reviewed the veteran's medical history and service record as 
provided in the claims folder.  The May 2004 PTSD diagnosis 
was based solely on the veteran's self-reported and 
completely unsubstantiated and largely vague history of 
events during his military service.  The Board is not 
required to accept the unsubstantiated opinions of a 
psychiatrist that alleges PTSD had its origins in service.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the veteran's 
recitation of service history, and not his documented 
history, is not probative).  

Moreover, the Board observes this diagnosis was not provided 
in connection with any verified stressor.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD varies 
depending upon whether or not the veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Participation in combat, is a determination that 
is to be made on a case-by-case basis, and requires the 
veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999). 

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

The Board notes that the veteran is not a "combat veteran" 
within the meaning of 38 U.S.C.A. § 1154 (b).  In this 
regard, the Board finds there is no credible evidence showing 
that the veteran "engaged in combat with the enemy."  His 
service personnel records reflect that he was a 
gunner/machine gunner while posted in Vietnam.  However, 
there is no record of awards or decorations for valor such as 
the Purple Heart or Combat Infantryman's Badge, or record of 
combat experience or injuries to otherwise show that the 
veteran had actual combat with the enemy.  Furthermore, 
despite attempts by VA to obtain information that could be 
used on his behalf, the veteran has presented vague details 
of the kind that cannot be verified.  

Also absent from the record is lay evidence, such as 
statements from former platoon members or friends, to support 
the veteran's claim of combat experience.  Thus, the Board is 
satisfied that the veteran did not "engage in combat with 
the enemy."  As such his lay statements and testimony alone 
are not sufficient to establish the occurrence of the claimed 
stressor events.  Doran, 6 Vet. App. at 288-89.  

As indicated, in his April 2004 written statement, the 
veteran stated that he was unable to recall any of the 
"horrible atrocities" that he experienced during his 
military service.  Without the veteran having identified any 
stressful events which occurred, there is no opportunity for 
VA to attempt to verify the veteran's PTSD claim.  The 
veteran's service records do not reflect that any traumatic 
events occurred, nor does the record contain any other 
credible supporting evidence to corroborate his testimony- 
including the VA outpatient treatment records.  Without such 
corroboration of an in-service stressor, the March 2004 
diagnoses of PTSD have no probative value.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); see also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).   

In sum, there is no confirmed PTSD medical diagnosis based on 
in-service traumatic events, and no credible stressors; and 
as a result, there is no established medical link between 
current symptomatology and claimed in-service stressors.  The 
only other evidence of record that the veteran has PTSD comes 
from his own unsubstantiated contentions.  The Board notes, 
however, that, as a lay person, the veteran is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for post-
traumatic stress disorder, has not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of a confirmed PTSD medical diagnosis and identified 
stressors - the doctrine is not applicable in this appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-57 (1990). 

Hypertension 

The veteran contends he is entitled to service connection for 
hypertension, claimed as secondary to post-traumatic stress 
disorder.  The Board has considered the veteran's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and hypertension, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc). 

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury. 38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

Regarding the veteran's claim of service connection for 
hypertension secondary to PTSD, the Board finds that service 
connection for hypertension is not warranted.  In the 
preceding discussion, the Board determined that service 
connection was not warranted for PTSD.  Presently, the 
veteran is not service-connected for any disorder.  
Therefore, service connection for hypertension as secondary 
to service-connected PTSD is not warranted as a matter of law 
because the element of having a service-connected disability 
is not met.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); 38 C.F.R. § 3.310(a) (2007).

Further, as directly related to service, the Board finds that 
service connection for a hypertension is not warranted 
because the veteran is not found to have any high blood 
pressure symptoms or diagnoses of hypertension while in 
service.  In this regard, the service medical records are 
negative for any signs, symptoms or diagnosis of a 
hypertensive heart disorder.  Upon entrance in to the 
military in November 1965, the veteran denied a history of 
high or low blood pressure on his Report of Medical history 
form.  Upon physical examination, the veteran's blood 
pressure was recorded as 126/66.  The service medical records 
do not reveal any additional blood pressure readings, with 
the exception of the physical examination for separation 
purposes.  At that time, the veteran's blood pressure was 
recorded as 136/84.  There was no diagnosis of hypertension 
or high blood pressure.

The veteran's post-service VA medical records are associated 
with his claims file.  They date from April 1999 to May 2004; 
and reflect ongoing treatment for hypertension, alcohol 
abuse, and tobacco use disorder.  Notably, the earliest 
records revealed show no active problems in the VA 
computerized problem list as of April 1999.  However, a 
clinical note dated in December 1999, reflects hypertension, 
not otherwise specified as of June 1999.  Additional 
treatment records dated throughout 2000 and 2004 show 
continued follow-up treatment for the hypertension.  

The Board notes that the earliest objective evidence of a 
hypertensive heart disorder is more than 30 years after his 
discharge from service.  Further, the veteran's service 
medical records are void for any symptoms or diagnosis of a 
hypertension heart disorder.  Therefore, it is not found that 
the veteran's hypertension had its onset in service, neither 
can it be presumed to have been incurred in service, as his 
hypertension did not manifest within one year after his 
discharge from service. 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension as secondary to a service-
connected disability or as directly related to service.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
the doctrine is not applicable in this appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-
57 (1990). 

Nonservice-connected disability pension

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice- 
connected disability which is not the result of the veteran's 
willful misconduct.  A finding of permanent and total 
disability for pension purposes can be established under VA 
regulations by "objective" and "subjective" standards.  
See Brown v. Derwinski, 2 Vet. App. 444, 446 (1992); see also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).

Permanent and total disability may be shown in two ways:

(1) the veteran must be unemployable as a result of a 
lifetime disability (the "subjective" standard which is 
based on the disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or,

(2) even if not unemployable, if the veteran suffers from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (the "objective" standard 
which is based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities, 38 
C.F.R., Part 4 (Ratings Schedule)).  Brown, 2 Vet. App. at 
446.

The "objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17.  If a permanent and total 
disability rating is not warranted under the "objective" 
standard and the veteran is unemployable, the RO should 
consider the issue of entitlement to a permanent and total 
disability rating on an extra-schedular basis.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992).

VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a).

Pertinent to the instant appeal, the Board first notes that 
the veteran meets the active duty requirement for basic 
eligibility for pension benefits, i.e., he served on active 
duty for a period of ninety (90) consecutive days or more 
during a period of war.  See 38 U.S.C.A. §§ 101(11)(29); 
1521(a)(j)(1).  

The veteran has been diagnosed with hypertension; PTSD; 
tobacco use disorder; and alcohol abuse.  However, the 
veteran is not service-connected for any disability and 
therefore, does not meet the minimum schedular rating for 
consideration of a nonservice-connected pension.  In 
addition, the Board finds that the medical evidence does not 
reflect that the veteran is unable to secure and follow 
substantially gainful employment by reason of his nonservice-
connected disabilities.

Accordingly, in this case, in order to grant a permanent and 
total disability rating for pension purposes, the evidence 
must show that the veteran meets the requirements for pension 
on an extraschedular basis.  

Under the applicable criteria, where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the rating schedule, but is found 
to be unemployable by reason of his disabilities, age, 
occupational background and other related factors, a 
permanent and total disability rating on an extraschedular 
basis may be approved.  38 C.F.R. § 3.321(b)(2).  

Among the requirements for VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
disabilities not due to his own misconduct.  38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17. Alcohol and drug abuse are considered willful 
misconduct conditions and may not be considered in support of 
his VA pension claim.  38 C.F.R. § 3.301.

The veteran is 61 years old and has a 12th grade, high school 
education.  On his application for pension, the veteran 
indicated that he had never worked.  However, VA outpatient 
treatment records reflect that he last worked in 1995.  The 
veteran contends that he is too disabled for gainful 
employment, due to his PTSD and hypertension.  However, the 
Board has previously discussed that the veteran does not have 
a confirmed diagnosis of PTSD, which would be acceptable for 
VA disability compensation purposes.  Moreover, there is no 
evidence on file that the veteran suffers from any 
significant physical disability, which would prevent him from 
actively seeking employment consistent with current 
disabilities.  Moreover, to the extent the veteran is not 
working or can not work because of continued alcohol abuse 
and drug use, this constitutes willful misconduct and is not 
for consideration in awarding the benefits requested herein.  
See 38 C.F.R. § 3.301(c) (2006).  

The Board believes that employment, consistent with the 
veteran's current disabilities, is not precluded.  Such 
assessment is based on the absence of any medical evidence 
showing permanent and total incapacity due to any physical 
disability.  There is no indication that the veteran's 
physical problems result in significant functional 
impairment, in fact the outpatient treatment records shows 
that veteran is capable of being the care-giver for his 
elderly mother.  In sum, the veteran's disabilities, when 
evaluated in association with his educational, occupational 
background and age are not shown to preclude all kinds of 
substantially gainful employment should the veteran choose to 
seek such opportunities.  

The evidence of record does not show that this veteran is 
dissimilarly situated than any other veteran when considering 
the applicable factors.  As such, the Board further finds 
that a permanent and total rating on an extraschedular basis 
is not warranted.  Overall, the Board concludes that the 
veteran is not entitled to a permanent and total disability 
rating for nonservice-connected pension purposes.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 
4.16, 4.17.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
as to warrant its application.  38 C.F.R. § 3.102 (2007). 



ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for hypertension secondary to post-
traumatic stress disorder is denied.

A nonservice-connected disability pension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


